Citation Nr: 0831628	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a blood disorder 
manifested as a hypercoagulable state, claimed as due to 
exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability diagnosed as necrotizing dermatitis of the 
legs and feet, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran's blood disorder is related to Agent Orange 
exposure during service, began during service, or is related 
to any other incident of service.

2.  The evidence received since the RO's April 2002 
unappealed final denial of the claim for service connection 
for skin disability does not relate to an unestablished fact 
necessary to substantiate the claim, is either cumulative or 
redundant of the evidence of record at the time of the April 
2002 prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A blood disorder manifested as a hypercoagulable state 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(e) (2007).

2.  Evidence received since the April 2002 RO rating decision 
that denied service connection for skin disability diagnosed 
as necrotizing dermatitis of the legs and feet, which was the 
last final denial with respect to this issue, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A June 2005 VCAA letter explained the evidence necessary to 
substantiate the veteran's service connection claims on 
appeal, as well as informed him of what his and VA's 
respective duties for obtaining evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims has 
held that the appellant must be informed of what type of 
evidence would be considered "new" and "material," as well as 
be provided with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA 
give a claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate the 
claim, before the initial RO decision and in sufficient time 
to enable the claimant to submit relevant evidence.  This 
notice may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  In this case, the 
June 2005 RO VCAA notice letter notified the veteran of the 
RO's prior final denial in April 2002 of the claim for 
service connection for skin disability.  The letter notified 
the veteran of the reasons for the prior final denial, the 
type of evidence would qualify as "new" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).

The above-discussed notice was provided in June 2005, prior 
to the initial adjudication in August 2005 of the matters on 
appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, in a letter dated in March 2006, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied claims 
for service connection, the rating and effective date aspects 
of the claims are moot. Accordingly, the Board finds that any 
error in such notice is harmless.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of post-service treatment, 
and information from the Internet regarding the veteran's 
blood disorder.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claims.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran' claimed 
current blood disability began during or is causally linked 
to service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With no diagnosis of or findings attributed to the veteran's 
blood disorder until over 30 years post-service (see private 
medical records dated in November 2000), the Board finds that 
there is no duty to provide a medical examination or opinion.  
Arguably, 38 U.S.C.A. § 5103A mandates a nexus opinion when 
there are pertinent abnormal clinical or laboratory findings 
recorded during or proximate to service (i.e., a pertinent 
abnormal finding that is attributed to or at least suggestive 
of the disability at issue sometime short of the amount of 
time that has elapsed between service and the initial 
diagnosis in this case) and competent post-service evidence 
of the claimed disability.  Here, while there is medical 
evidence of a current diagnosis of a blood disorder, there is 
no suggestion of a symptom, clinical finding, or laboratory 
finding attributable to a current blood disorder either 
during service or more than 30 years thereafter.  Without 
such evidence, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Hickson, supra; Pond, 
supra.  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). As the record demonstrates, there is no competent 
evidence that the appellant's disability or symptoms are 
associated with his service.  

The Board finds that the duty to assist in this case does not 
require providing a VA examination and/or medical opinion 
with respect to the veteran's claim for service connection 
for a skin disorder because, as will be discussed below, new 
and material evidence has not been received to reopen his 
claim for service connection.  See Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claims on appeal. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.


General Law and Regulations - Service Connection

The diseases listed at 38 C.F.R. § 3.309(e) shall be presumed 
to be due to exposure to such herbicide agents if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).  The diseases listed in 38 
C.F.R. § 3.309(e) are chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and several forms of soft-tissue sarcoma.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded by 
presumptive laws and regulations from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Direct service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Blood Disorder

In light of the veteran's wartime service in Vietnam, 
exposure to Agent Orange is presumed.  If he has a disease 
listed in 38 C.F.R. § 3.309(e), the disease may be presumed 
to be service connected as due to exposure to Agent Orange.  
However, the veteran's blood disorder is not a condition 
listed at 38 C.F.R. § 3.309(e).  Accordingly, a presumption 
of service connection for this disability is not warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(e).  However, the veteran may still establish service 
connection for his blood disorder on a direct-incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Service medical records are silent for treatment or diagnosis 
of any disorder of the vascular system.  At his September 
1967 service separation examination, clinical evaluation of 
the vascular system was normal.

Evidence of treatment and diagnosis of the veteran's blood 
disorder begins with a report of hematology consultation 
dated in November 2000, when the veteran was seen for 
coagulopathy.  Past history was noted as ulcerative colitis.  
He denied diabetes, hypertension, or heart disease.  The 
diagnoses were necrotizing dermatitis; deep vein thrombosis 
and superficial phlebitis of the left leg; and ulcerative 
colitis.

Private medical records reveal that the veteran was 
hospitalized from September 2001 to November 2001.  He was 
noted to have "a very complicated history of hypercoagulable 
state" and was admitted with purpura fulminans.  The 
discharge diagnoses were hypercoagulable state with positive 
DRVVT; heterozygous positive prothrombin C20210A; possible 
low protein-S level; cavernous sinus thrombosis; extensive 
deep venous thrombosis (DVT) of bilateral lower extremities; 
left upper extremity deep venous thrombosis in cubital and 
cephalic veins; abdominal aortic aneurysm; and purpura 
fulminans, status post debridement.

In March 2006, the RO received from the veteran laboratory 
testing with respect to his blood disorder, and three 
laboratory tests indicating that two of his sisters and a 
brother did not have the disorder.  In addition, the RO 
received information printed from the Internet regarding the 
disorder.  None of this evidence contains any indication that 
the disorder may be due to Agent Orange exposure.

The veteran contends that his blood disorder is a result 
Agent Orange exposure during of his period of wartime service 
in Vietnam.  As evidence of his contention, he has pointed to 
the fact that other members of his family - two sisters and a 
brother -- do not have the condition.  He notes that his son 
does have the condition, and contends that his son inherited 
the blood disorder from him as a result of his (the 
veteran's) exposure to Agent Orange.  

As noted above, the veteran's blood disorder is not a 
condition for which service connection may be presumed based 
on exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  As 
to the veteran's contention that his blood disorder is due to 
his exposure to Agent Orange, and his contention that the 
absence of the disorder in his brothers and his sister 
demonstrates this fact, the veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to complex matters of medical diagnosis or causation, such as 
those he has provided in this matter, cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given his lack of medical expertise, 
his contentions to this effect are of no probative weight.  
The veteran acknowledged at his June 2008 Board hearing that 
his blood disability was initially demonstrated after service 
and that he had not obtained an opinion from a physician 
indicating that his blood disorder was a result of exposure 
to Agent Orange.  (Tr. at 6.)  The first medical evidence of 
record pertaining to the blood disorder is from November 
2000, over 30 years after discharge from service.  This is 
significant evidence against the veteran's claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In the absence of any competent medical evidence 
demonstrating that the veteran's blood disorder is a result 
of Agent Orange exposure during service, or began during 
service or is related to any other incident of service, 
entitlement to service connection for his blood disorder, 
manifested by a hypercoagulable state, is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Skin Disorder

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the present case, the RO denied the veteran's claim for a 
skin disability, specifically necrotizing dermatitis of the 
legs and feet, in a rating decision dated in April 2002.  The 
veteran was informed of this decision, and of his appellate 
rights, in an RO letter dated in April 2002.  He did not 
submit a notice of disagreement within one year of the notice 
letter.  As a result, the decision is final, and new and 
material evidence is required to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

38 C.F.R. § 3.156(a) (as effective for claims filed on or 
after August 29, 2001) provides as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Of record at the time of the RO's April 2002 denial of the 
claim for service connection for skin disability, claimed as 
a result of exposure to herbicides, were the veteran's 
service medical records, and records of treatment and 
hospitalization from November 2000 to November 2001.  

Service medical records are silent for treatment or diagnosis 
of disorders of the skin.  At his September 1967 service 
separation examination, clinical evaluation of the skin, 
feet, and lower extremities was normal.  He indicated by 
history that he did not currently have and had never had skin 
diseases.

Past medical history listed in the private medical records 
contained no indication of prior skin problems.  The November 
2000 records indicate that problems had begun during the day 
prior to hospitalization.  The diagnosis was necrotizing 
fascitis or necrosis of the muscles.  The etiology was 
thought to be bacterial, either Clostridia or Streptococcus 
for fascitis.  The skin lesions were extensive, and were 
debrided and repaired surgically over the course of private 
hospitalization from November 7, 2000, to November 23, 2000.   
A report of private hospitalization from September 2001 to 
November 2001 indicates that the veteran received treatment 
for circulatory problems, including his hypercoagulable state 
and a deep vein thrombosis, but not for the skin problems 
that were treated in November 2000.

In April 2002, the RO denied the veteran's claim of 
entitlement to service connection for skin disability on the 
basis that there was no evidence of a skin condition in 
service, and no evidence linking the recent necrotizing 
dermatitis to herbicide exposure in Vietnam, or military 
service in general.

Since the time of the April 2002 RO final denial, no new 
medical evidence with respect to the veteran's skin 
disability has been received.  The only incident of treatment 
for his skin disability indicated in his correspondence is 
the November 2000 hospitalization for necrotizing fascitis, 
records of which were already associated with the claims 
file.  At his June 2008 Board hearing, the veteran indicated 
that his skin disability first manifested after service, and 
that a physician had never given him a written statement 
indicating a link between his skin disability and active 
service.  (See June 2008 Board hearing transcript (Tr.) at 
page 6.)  He continued his assertion, however, that he 
believed his skin disability was related to exposure to Agent 
Orange during service in Vietnam.  (Tr. at 5.)

As noted in the RO's April 2002 rating decision, the 
veteran's diagnosed skin disorder as treated in November 
2000, i.e., necrotizing dermatitis probably of an infectious 
etiology, is not among the conditions for which service 
connection may be presumed as due to exposure to Agent 
Orange.  See 38 U.S.C.A. § 3.309(e).

With respect to his assertions at his June 2008 Board 
hearing, the veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The law 
provides that evidence proffered by the appellant to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality.  See Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997).  However, determinations of credibility 
aside, his lay-contention that his skin disability is related 
to Agent Orange exposure during service is no more than 
unsupported lay-conjecture, and has no probative value or 
weight as a medical opinion for purposes of reopening his 
claim for service connection.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (credibility but not weight of newly 
received evidence presumed).

The evidence received since the RO's April 2002 unappealed 
final denial of the claim for service connection for skin 
disability does not relate to an unestablished fact necessary 
to substantiate the claim, is either cumulative or redundant 
of the evidence of record at the time of the April 2002 prior 
final denial, and does not raise a reasonable possibility of 
substantiating the claim.  Essentially, what has been 
received are the veteran's continuing lay-assertions that the 
skin disease he experienced in November 2000 was result of 
his inservice exposure to Agent Orange over 30 years prior, 
which, as discussed above, are of no probative weight as an 
opinion of medical etiology.  As a result, reopening of the 
claim for entitlement to service connection for skin 
disability, diagnosed in November 2002 as necrotizing 
dermatitis likely of an infectious etiology, to include as 
secondary to exposure to Agent Orange, is not warranted.

Until the veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim for 
service connection for skin disability, the benefit of the 
doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a blood disorder 
manifested as a hypercoagulable state, claimed as due to 
exposure to Agent Orange, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a skin disability 
diagnosed as necrotizing dermatitis of the legs and feet, 
claimed as due to exposure to Agent Orange, is not reopened; 
the claim remains denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


